UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 2)* XZERES Corp. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 984189 100 (CUSIP Number) Paul DeBruce 411 Nichols Road, Suite 217 Kansas City, MO 64112 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 21, 2014 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 984189 100 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Paul DeBruce 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 16,009,932* 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 16,009,932* 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,009,932* 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 33.2%** 14 TYPE OF REPORTING PERSON (See Instructions) IN * As more fully described in Item 5 below, the number of shares reported includes 4,757,261 shares of Common Stock that may be issued upon the exercise of warrants issued by the Issuer to the Reporting Person, subject to adjustment under the warrant's antidilution provisions.In each case, the indicated voting and dispositive power with respect to the shares reported is premised on the assumption of all shares actually being issued upon the exercise of such warrants. ** The percentage reported in row (13) is calculated based upon 43,426,913 shares of Common Stock of XZERES Corp. issued and outstanding on July 15, 2014 (as reflected in its Quarterly Report on Form 10-Q for the quarterly period ended May 31, 2014). Item 1.Security and Issuer This Amendment No. 2 to Schedule 13D (this "Amendment") amends and restates the reporting person's Schedule 13D filed on January 31, 2014 and amended and restated by Amendment No. 1 thereto filed on June 25, 2014 (the "Prior Filing") and relates to the common stock, $0.001 par value ("Common Stock"), of XZERES Corp., a Nevada corporation (the "Issuer").The address of the Issuer's principal executive offices is 9illman Court, Suite 3126, Wilsonville, OR 97070. Item 2.Identity and Background This Amendment is being filed by the reporting person, Paul DeBruce. (a)Paul DeBruce (b)The business address of Mr. DeBruce is 411 Nichols Road, Suite 217, Kansas City, MO 64112. (c)Mr. DeBruce is a private investor. (d)-(e)During the last five years, Mr. DeBruce (i) has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), and (ii) has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. DeBruce is a United States citizen. Item 3.Source and Amount of Funds or Other Consideration All payments made by Mr. DeBruce in the transactions referred to in item 4 below, including the purchase price of $898,530 and the warrant exercise price of $887,550, were paid out of Mr. DeBruce's personal funds.No part of the funds used by Mr. DeBruce in such transactions were represented by funds or other consideration that was borrowed or otherwise obtained for the purpose of acquiring, holding, trading or voting the securities.See item 4 below. Item 4.Purpose of Transaction On August 21, 2014 (i) the Issuer issued 3,594,120 shares of Common Stock to Mr. DeBruce for an aggregate purchase price of $898,530, and (ii) the Issuer issued 3,214,108 shares of Common Stock to Mr. DeBruce in consideration of his exercise of warrants and payment of an aggregate warrant exercise price of $887,550.The $898,530 purchase price for the newly issued shares and the $887,550 warrant exercise price were paid by Mr. DeBruce in cash out of his personal funds (including funds received from the repayment of his participation in loans provided to the Issuer), and no part of the funds used in purchasing the shares were represented by funds or other consideration that was borrowed or otherwise obtained for the purpose of acquiring, holding, trading or voting the securities. Depending on market conditions and other factors that Mr. DeBruce may deem material to his investment decisions, Mr. DeBruce may purchase additional shares of Common Stock or other securities in the open market, in privately negotiated transactions, or pursuant to the exercise of warrants or other rights granted to him.Depending on these same factors, Mr. DeBruce may sell all or a portion of his shares of Common Stock or other securities on the open market in privately negotiated transactions. Except as set forth in this Amendment, Mr. DeBruce has no plans or proposals which relate to or which would result in the occurrence of: (a)The acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b)An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c)A sale or transfer of a material amount of assets of the Issuer or any of its subsidiaries; (d)Any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)Any material change in the present capitalization or dividend policy of the Issuer; (f)Any other material change in the Issuer's business or corporate structure; (g)Changes in the Issuer's charter, bylaws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Issuer by any person; (h)Causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i)A class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j)Any action similar to any of those enumerated above. The possible activities of Mr. DeBruce are subject to change at any time. Item 5.Interest in Securities of the Issuer (a)Paul DeBruce may be deemed the beneficial owner of 16,009,932 shares of Common Stock, including 4,757,261 shares of Common Stock that may be issued upon the exercise of warrants issued by the Issuer to him, subject to adjustment under the warrant's antidilution provisions.Based on 43,426,913 shares of Common Stock of XZERES Corp. issued and outstanding on July 15, 2014 (as reflected in its Quarterly Report on Form 10-Q for the quarterly period ended May 31, 2014), Mr. DeBruce may be deemed the beneficial owner of 33.2% of the outstanding shares of Common Stock. (b)Number of shares of Common Stock over which Paul DeBruce has (i)sole power to vote or direct the vote:16,009,932 (ii)shared power to vote or direct the vote:0 (iii)sole power to dispose or direct the disposition of:16,009,932 (iv)shared power to dispose or direct the disposition of:0 The indicated voting and dispositive power with respect to shares of Common Stock is premised on the assumption of all 4,757,261 shares of Common Stock actually being issued upon the exercise of the warrants issued by the Issuer to Mr. DeBruce. (c)Except as set forth in this Amendment, Paul DeBruce has not effected, or been a party to, any transaction in the Issuer's Common Stock during the 60 days preceding the date of this Amendment. (d)No person, other than Paul DeBruce, has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock reported on this Amendment. (e)Not Applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Except as set forth in this Amendment, Paul DeBruce has no contracts, arrangements, understandings or relationships (legal or otherwise) with any person with respect to any securities of the Issuer, including, but not limited to, transfer or voting of any of the securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated March 29, 2013 that was immediately exercisable for a total of 1,730,769 shares of Common Stock upon payment of the exercise price of $0.35 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants were immediately exercisable for a total of 2,193,683 shares of Common Stock upon payment of the exercise price of $0.2761 per share.These warrants were exercisable until March 29, 2017, however, Mr. DeBruce exercised them on August 21, 2014. The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated March 29, 2013 that was immediately exercisable for a total of 769,231 shares of Common Stock upon payment of the exercise price of $0.35 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants were immediately exercisable for a total of 974,970 shares of Common Stock upon payment of the exercise price of $0.2761 per share.These warrants were exercisable until March 29, 2017, however, Mr. DeBruce exercised them on August 21, 2014. The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated July 31, 2013 that was immediately exercisable for a total of 690,000 shares of Common Stock upon payment of the exercise price of $0.35 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants were immediately exercisable for a total of 874,700 shares of Common Stock upon payment of the exercise price of $0.2761 per share.These warrants are exercisable until July 31, 2017, however, Mr. DeBruce exercised these warrants with respect to 45,454 shares of Common Stock on August 21, 2014.As a result of this exercise, the remaining warrants remain immediately exercisable for a total of 829,246 shares of Common Stock, subject to further adjustment under the warrant's antidilution provisions. The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated October 1, 2013 that was immediately exercisable for a total of 498,333 shares of Common Stock upon payment of the exercise price of $0.35 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants are immediately exercisable for a total of 583,347 shares of Common Stock upon payment of the exercise price of $0.2761 per share, subject to further adjustment under the warrant's antidilution provisions.These warrants are exercisable until October 1, 2017. On December 16, 2013, Mr. DeBruce purchased Units from the Issuer for an aggregate purchase price of $2,000,000 pursuant to a Subscription Agreement dated as of December 12, 2013 between the Issuer and Mr. DeBruce.Each Unit was comprised of one share of Common Stock and a warrant exercisable for the purchase of one-half of a share of Common Stock.The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated December 16, 2013 that was immediately exercisable for a total of 2,222,222 shares of Common Stock upon payment of the exercise price of $0.385 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants are immediately exercisable for a total of 2,372,503 shares of Common Stock upon payment of the exercise price of $0.361 per share, subject to further adjustment under the warrant's antidilution provisions.These warrants are exercisable until December 16, 2016. The Issuer issued to Mr. DeBruce a Warrant to Purchase Shares of Common Stock dated April 23, 2014 that was immediately exercisable for a total of 969,160 shares of Common Stock upon payment of the exercise price of $0.35 per share.As a result of the warrant's antidilution provisions, as of August 21, 2014 these warrants are immediately exercisable for a total of 972,165 shares of Common Stock upon payment of the exercise price of $0.2761 per share, subject to further adjustment under the warrant's antidilution provisions.These warrants are exercisable until April 23, 2018. Item 7.Material to Be Filed as Exhibits None [Remainder of this page intentionally has been left blank; signature follows] Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. August 21, 2014 /s/ Paul DeBruce PAUL DeBRUCE
